Citation Nr: 1621478	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bronchitis, to include as a result of mustard gas exposure.

2. Entitlement to service connection for gall bladder disease with left-sided stomach pain.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for diabetes mellitus, type II.

5. Entitlement to service connection for a skin rash with itching, to include as a result of mustard gas exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2015).

In August 2013, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a left leg scar, acute pelvic inflammatory disease, migraine headaches, and sinusitis were also remanded by the Board in August 2013.  In January 2014, the Appeals Management Center granted service connection for PTSD, a left leg scar, and acute pelvic inflammatory disease.  In August 2015, the rating decision issued by the RO granted service connection for migraine headaches and sinusitis.  Since this grant constituted a full grant of the benefits sought on appeal with respect to these conditions, the claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The competent medical evidence does not demonstrate a current diagnosis of bronchitis, to include as a result of mustard gas exposure.

2. The competent medical evidence does not demonstrate a current diagnosis of gall bladder disease with left-sided stomach pain, to include as a result of mustard gas exposure.

3. The preponderance of the evidence is against a finding that the Veteran's skin rash with itching had an onset in service or is otherwise related to her active military service, to include as a result of mustard gas exposure,.

4. The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, type II had an onset in service, manifested within one year of service separation, or is otherwise related to her active military service, to include as a result of mustard gas exposure,.

5. The preponderance of the evidence is against a finding that the Veteran's hypertension had an onset in service, manifested within one year of service separation, or is otherwise related to her active military service, to include as a result of mustard gas exposure,.


CONCLUSIONS OF LAW

1. The criteria for service connection for bronchitis, to include as a result of mustard gas exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for gall bladder disease with left-sided stomach pain, to include as a result of mustard gas exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for skin rash with itching, to include as a result of mustard gas exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2015).

4. The criteria for service connection for diabetes mellitus, type II, to include as a result of mustard gas exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2015).

5. The criteria for service connection for hypertension, to include as a result of mustard gas exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated in November 2008 and May 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  They also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, these letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced additional outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The record indicates that the Veteran was also afforded a VA examination in December 2013 and July 2014, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303   (2007).  The VA examiners indicated in the December 2013 and July 2014 VA examination reports that the Veteran's electronic records and the claims file had been reviewed.  These examinations also involved a thorough examination of the Veteran.  As such, the Board finds the VA examinations are adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims.

Furthermore, in November 2011 the Veteran testified at a Board hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

With respect to the issues decided herein, during the Board hearing, the Veterans Law Judge clarified the issues on appeal and solicited information regarding the onset and nature of her symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  The Veteran's representative and the Veterans Law Judge asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

As stated above, this matter was previously remanded in August 2013 and the Board finds there has been substantial compliance with its remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, the veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and the in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that she has bronchitis, hypertension, type II diabetes mellitus, and skin rash with itching, as a result of mustard gas or chemical exposure, and gall bladder disease with left-sided stomach pain for which she received treatment in service.  She testified that she had been involved in a chemical containment incident during active service, but has provided no specific information as to the date or other circumstances involved. 

Service treatment records show the Veteran was treated including for upper respiratory infections in November 1969 and for left-sided abdominal pain in September 1970.  The Veteran's June 1971 separation examination revealed normal clinical evaluations of the vascular, endocrine, and neurologic systems, as well as normal lungs and skin.  

VA treatment records include diagnoses of hypertension in June 1999 and show that a diagnosis of diabetes mellitus was being considered in January 2002.  No opinions as to the etiology were provided.  A note dated in July 2005 shows the Veteran reported a history of gestational diabetes in the 1980's.  

VA's extensive search of the U.S. Department of Defense and Veterans Affairs Chemical Biological Warfare Exposure System did not produce findings of the Veteran within the system.  

Pursuant to the August 2013 Board remand, the Veteran was afforded two VA examinations.

In December 2013, the Veteran underwent a VA examination for the skin where she reported she could not remember when she first began to have itching and scaling of her hands.  She stated it extends to her wrists at times and that her symptoms were worse on her dominant right hand.  On examination, the Veteran had only a small amount of scale at the base of her right 4th finger.  She also had an itch around her eyes, especially after crying, and on her upper thighs when the weather is hot she becomes sweaty.  She has not been treated except for intermittent application of over-the-counter medication.  She also stated she has an area of hyperpigmentation on her lateral left thigh.  She says she was working in a chemical lab in 1970 where a caustic liquid was spilled on her.  She stated that because the lab was conducting sensitive work she was not permitted to go to a doctor but was treated there in the lab with salves.  The area eventually healed but it had been hyperpigmented ever since and it worried her that it did not look like the rest of her skin. 

Upon physical examination, the VA examiner determined that dermatitis affected less than 5 percent of the total body area.  The VA examiner diagnosed the Veteran with atopic dermatitis.  There was very minimal scale at the base of her right 4th finger.  The VA examiner determined the following: 

[The Veteran's] hand dermatitis is due to too frequent exposure to water as is seen in nurses, mothers, bartenders, frequent hand washers, etc.  It is not really a disease but more of an irritation like chapped lips.  Her scar is asymptomatic and of cosmetic importance only.  It is not in any way disfiguring but it worries her that it didn't totally disappear.  It is less likely than not that her skin findings are related to her past military experiences.

The Veteran underwent another VA examination in July 2014 where diagnoses of diabetes and hypertension were confirmed.  The VA examiner stated the official diagnosis of diabetes mellitus, type II, was in 2004 and the official diagnosis of hypertension occurred in 1992.  Upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the VA examiner opined that the Veteran's diabetes and hypertension were less likely than not related to service, or due to verified gas and/or chemical exposure during service.  The VA examiner explained that according to the Veteran's service treatment records, there was no indication she had diabetes or hypertension during service.  In addition, the Veteran was diagnosed with hypertension in 1992 and initial elevation of blood sugar level was noted in 2002.  Since the diagnosis did not occur until 20 years or more since separation from military service, it was less likely than not due to her military service. 

Furthermore, regarding the Veteran's claimed bronchitis and gall bladder disease, the VA examiner noted the Veteran underwent a cholecystectomy in 2000.  She developed partial intestinal obstruction due to surgery including a hysterectomy afterwards.  She received treatment for this on several occasions between 2000 and 2006.  However, the Veteran does not currently have left-sided abdominal pain or any symptoms suggestive of gall bladder disease.

The VA examiner opined that it is less likely than not that any gall bladder condition was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the review of the Veteran's service treatment records, dated in November 1969, indicate that she was treated for an upper respiratory infection.  She was seen for left-sided abdominal pain in September 1970.  The Veteran did not have a current diagnosis of gall bladder disease with left-sided abdominal pain.  Furthermore, the Veteran did not have a current diagnosis of bronchitis at this time.  Therefore, these conditions were less likely than not related to service or exposure to mustard gas. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claimed bronchitis and gall bladder disease, and current type II diabetes mellitus, hypertension, and skin rash with itching, are not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the disabilities and military service, to include exposure to mustard gas.  

Regarding the Veteran's claimed bronchitis and gall bladder disease with left-sided stomach pain, the Board notes that in the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

There is no indication the Veteran had a diagnosis of these claimed disorders in service nor does she have a current diagnosis of such.  The July 2014 VA examiner determined that an actual diagnosis of bronchitis and gall bladder disease could not be made.  In addition, there is no indication of a diagnosis within the VA treatment or other private treatment records.  Thus, the evidence does not show that the Veteran has a diagnosis of bronchitis and gall bladder disease with left-side stomach pain.

Regarding the issue of a skin rash with itching, diabetes mellitus, and hypertension, the July 2014 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a thorough rationale.

Furthermore, there is no evidence of these disabilities during service or at separation.  Rather, the record demonstrates a post-service onset.  This is evidenced by the post-service records which indicate no complaints, treatment, or diagnosis until 1992 for hypertension and 2004 for diabetes mellitus.  In addition, the July 2014 VA examiner opined that the Veteran's current disorders were less likely as not caused by or a result of military service to include exposure to mustard gas.  Regarding the Veteran's skin disability, the VA examiner determined it was an irritation of the skin due to frequent exposure to water, not her military service to include mustard gas exposure.

Although the Veteran has stated her symptoms started during service, there is no other evidence that she had experienced these disabilities during service or within one year of service separation in the case of hypertension and type II diabetes.  In fact, the evidence discussed above demonstrates that the Veteran's earliest diagnosis for these disabilities occurred several decades after separation from the military.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  This lengthy period is evidence that there has not been a continuity of symptomatology, and it weighs against the claims.  Id. at 1330.

Furthermore, the Board notes the provisions of 38 C.F.R. § 3.316 regarding claims based on chronic effects of exposure to mustard gas and Lewisite, under which certain listed disabilities are presumed to be service-connected for Veterans exposed to mustard gas in service.  However, initially, the Board notes that neither a skin rash with itching, diabetes mellitus, nor hypertension is listed as any such condition presumed to be service-connected to such exposure.  See 38 C.F.R. § 3.316.  Furthermore, the evidence does not show that the Veteran was exposed to mustard gas in service.  As stated above, VA verified that the Veteran was not a test participant in any of programs whereby she could have been exposed to mustard gas according to the Department of Defense's database.  The Board acknowledges the Veteran's contentions that she believes that she was exposed to mustard gas in service; the Veteran has not submitted any objective evidence supporting her assertion of in-service mustard gas exposure.  While the Veteran is competent to report being exposed to some type of gas during her service training, she is not competent to determine that such gas was mustard gas.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In any case, the Veteran's unsupported and speculative allegations are outweighed by the documentation from official sources reflecting that she was never exposed to mustard gas.  Thus, the Board finds that the evidence weighs against any finding that the Veteran was exposed to mustard gas.

The only evidence of record in support of the Veteran's claims consists of her own lay statements.  The Board acknowledges the Veteran's contentions that she believes her conditions are related to her military service, to include exposure to mustard gas.  Her assertions that she experiences symptoms are credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issue in this case, given the complexity of the particular questions of diagnosis and etiology of her disabilities and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence or etiology of her disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

Unfortunately, the evidence of record does not establish that the claimed conditions are the result of a disease or injury in active duty service, or due to mustard gas exposure.  In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for bronchitis, to include as a result of mustard gas exposure, is denied.

Entitlement to service connection for gall bladder disease with left-sided stomach pain is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a skin rash with itching, to include as a result of mustard gas exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


